Citation Nr: 1003874	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  98-02 081A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code

(The issues of entitlement to service connection for 
hepatitis C, entitlement to an effective date earlier than 
July 3, 1996, for service connection for dyshidrotic eczema, 
and entitlement to a disability rating in excess of 30 
percent for service-connected posttraumatic stress disorder 
(PTSD) for the period from January 12, 1996, to January 29, 
2001, and from May 1, 2001, to May 21, 2008, and in excess of 
50 percent from May 21, 2008, will be the subject of a 
separate decision.)

REPRESENTATION

Veteran represented by:    Samuel Hart, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The Veteran served on active duty from October 1956 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

FINDINGS OF FACT

1.  The Veteran in this case served on active duty October 
1956 to March 1969.

2.  In September 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Veteran that a withdrawal of this appeal is requested.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the Veteran or by 
his or her authorized representative.  38 C.F.R. § 20.204.  
In the Veteran's testimony at his Board hearing before the 
undersigned Veterans Law Judge, the Veteran withdrew the 
issue of entitlement to vocational rehabilitation benefits.  
Hence, there remains no allegation of errors of fact or law 
for appellate consideration regarding this issue.  
Accordingly, the Board does not have jurisdiction to review 
the appeal of this issue and it is dismissed.


ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


